Case 19-31691-KLP           Doc 87     Filed 07/02/19 Entered 07/02/19 16:14:34      Desc Main
                                       Document     Page 1 of 9


KUTAK ROCK LLP
Jeremy S. Williams (VSB No. 77469)
Riverfront Plaza
901 East Byrd Street, Suite 1000
Richmond, Virginia 23219
Telephone: (804) 644-1700
jeremy.williams@kutakrock.com
Counsel for RREF II BB 2014-1 Acquisitions, LLC

                IN THE UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF VIRGINIA
                            RICHMOND DIVISION
_______________________________________________
                                                )
  In re:                                        ) Chapter 7
                                                )
   SHRIDHAR V. BHAT                             ) Case No. 19-31691-KLP
                                                )
                  Debtor.                       )
_______________________________________________ )

                                        NOTICE OF MOTION

               Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one). If you do not want the Court to grant the relief sought
in the motion, you must do the following:

        1.     You must file with the court, at the address shown below, a written response
pursuant to Local Bankruptcy Rules 9013-1 not later than fourteen days after the date of
service noted below:

                                           Clerk of the Court
                                     United States Bankruptcy Court
                                          701 E. Broad Street
                                         Richmond, VA 23219

         2.        You must also mail a copy to:

                                     Jeremy S. Williams, Esquire
                                         KUTAK ROCK LLP
                                   901 East Byrd Street, Suite 1000
                                      Richmond, Virginia 23219

                                  Office of the United States Trustee
                                   701 E. Broad Street, Suite 4304
                                        Richmond, VA 23219




4852-0310-1083.1
Case 19-31691-KLP       Doc 87    Filed 07/02/19 Entered 07/02/19 16:14:34            Desc Main
                                  Document     Page 2 of 9


       3.      No hearing has been set with respect to the motion. If you object to the
motion, you must file the objection timely with the Court. If an objection is timely filed and a
hearing is required, you must attend the hearing in addition to filing a written objection to the
motion. If you fail to file timely a written response and/or to attend the hearing, the Court may
consider any objection you may have waived and enter an Order granting the relief requested in
the motion.



Dated: July 2, 2019                         /s/ Jeremy S. Williams
Richmond, Virginia                          KUTAK ROCK LLP
                                            Jeremy S. Williams (VSB No. 77469)
                                            Riverfront Plaza
                                            901 East Byrd Street, Suite 1000
                                            Richmond, Virginia 23219-3500
                                            Telephone: (804) 644-1700
                                            Facsimile: (804) 783-6192
                                            jeremy.williams@kutakrock.com
                                            Counsel for RREF II BB 2014-I Acquisitions, LLC




                                               2
4852-0310-1083.1
Case 19-31691-KLP          Doc 87      Filed 07/02/19 Entered 07/02/19 16:14:34      Desc Main
                                       Document     Page 3 of 9


KUTAK ROCK LLP
Jeremy S. Williams (VSB No. 77469)
Riverfront Plaza
901 East Byrd Street, Suite 1000
Richmond, Virginia 23219
Telephone: (804) 644-1700
jeremy.williams@kutakrock.com
Counsel for RREF II BB 2014-I Acquisitions, LLC

                IN THE UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF VIRGINIA
                            RICHMOND DIVISION
_______________________________________________
                                                )
  In re:                                        ) Chapter 7
                                                )
   SHRIDHAR V. BHAT                             ) Case No. 19-31691-KLP
                                                )
                  Debtor.                       )
_______________________________________________ )

   MOTION TO DEFER THE GRANTING OF THE DISCHARGE AND TO EXTEND
     TIME TO OBJECT TO DISCHARGE OR DISCHARGEABILITY OF DEBT

         RREF II BB 2014-1 Acquisitions, LLC (the “Creditor”), by counsel, moves to defer the

granting of the discharge of Shridhar Bhat (the “Debtor”) and to extend the time to file a

complaint objecting to the discharge or to the dischargeability of certain debt to and including

October 11, 2019 pursuant to Rules 4004 and 4007 of the Federal Rules of Bankruptcy

Procedure (the “Rules”), and states:

                                            BACKGROUND

                                          The $2 Million Note

         1.        Lacova-Bhat, L.C. (“Lacova”), Tanglewood Home for Adults, Inc. (“Tanglewood

Inc.”), Tanglewood Home for Adults, L.C. (“Tanglewood L.C.”), Alleghany Manor LLC a/k/a

Alleghany Manor LC (“Alleghany Manor” and together with Lacova, Tanglewood Inc. and

Tanglewood L.C., the “Borrowers”) are indebted to the Creditor pursuant to a Promissory Note




4852-0310-1083.1
Case 19-31691-KLP           Doc 87    Filed 07/02/19 Entered 07/02/19 16:14:34          Desc Main
                                      Document     Page 4 of 9


dated August 27, 2008 in the original principal amount of $2,180,000.00 (as amended, modified

and/or restated, the “$2 Million Note”).

         2.         The $2 Million Note is subject to the terms of that certain Loan Agreement

dated August 27, 2008 (the “Loan Agreement”).

         3.        The $2 Million Note is secured by, among other things: (i) certain real property

located in Alleghany County, Virginia (the “Property”) pursuant to and as further described in

that certain Deed of Trust dated August 27, 2008 (the “$2 Million Deed of Trust”) and recorded

in the Clerk’s Office for Alleghany County (the “Clerk’s Office”) on August 28, 2008 as

Instrument Number 080002186; and (ii) all leases and rents arising in connection with the

Property pursuant to an Assignment of Leases and Rents dated August 27, 2008 and recorded in

the Clerk’s Office on August 28, 2008 as Instrument Number 080002188 (the “Assignment of

Rents”).

         4.        Shridhar Bhat (the “Debtor”) personally and unconditionally guaranteed the

obligations of Lacova due under the $2 Million Note pursuant to a Guaranty Agreement dated

August 27, 2008 (the “Bhat Guaranty”).

         5.        The Irrevocable Trust FBO Robert L. Bhat Under Trust Agreement Dated January

20, 1997 (“Robert Bhat Trust”), the Irrevocable Trust FBO Nancy Bhat Under Trust Agreement

Dated October 17, 2013 (“Dated Nancy Bhat Trust”), and the Irrevocable Trust FBO Nancy Bhat

(“Undated Nancy Bhat Trust” and together with the Debtor, the Robert Bhat Trust and the Dated

Nancy Bhat Trust, the “Guarantors”) personally and unconditionally guaranteed the obligations

of Lacova and Tanglewood L.C. due under the $2 Million Note pursuant to various Guaranty

Agreement(s) dated October 15, 2013 (collectively, the “Trust Guaranties” and together with the

Bhat Guaranty, the “Guaranties”).



                                                   4
4852-0310-1083.1
Case 19-31691-KLP           Doc 87    Filed 07/02/19 Entered 07/02/19 16:14:34          Desc Main
                                      Document     Page 5 of 9


                                           The $250k Note

         6.        The Borrowers are also indebted to the creditor pursuant to a Promissory Note

dated August 27, 2008 in the original principal amount of $250,000.00 (as amended, modified

and/or restated, the “$250k Note”).

         7.        The $250k Note is also subject to the terms of the Loan Agreement.

         8.        The $250k Note is secured by, among other things, the Property pursuant to and

as further described in that certain Deed of Trust dated August 27, 2008 (as amended, modified

and/or restated, the “$250k Deed of Trust”) and recorded in the Clerk’s Office on August 28,

2008 as Instrument Number 080002187.

         9.        The Debtor personally and unconditionally guaranteed the obligations of Lacova

under the $250k Note pursuant to the Bhat Guaranty.

         10.       The Robert Bhat Trust, the Dated Nancy Bhat Trust and the Undated Nancy Bhat

Trust personally and unconditionally guaranteed the obligations of Lacova and Tanglewood L.C.

due under the $250k Note pursuant to the Trust Guaranties.

                                            The $50k Note

         11.       The Debtor is also indebted to the Creditor pursuant to a Promissory Note dated

March 22, 2010 in the original principal amount of $50,000.00 (as amended, modified and/or

restated, the “$50k Note” and together with the $2 Million Note and $250k Note, the “Notes”).

         12.       The $50k Note is subject to the terms of that certain BB&T ChoiceLine

Agreement dated March 27, 2012 (as amended, modified and/or restated, the “ChoiceLine

Agreement”).

         13.       The $50k Note is secured by, among other things, the Property pursuant to and as

further described in that certain Credit Line Deed of Trust (as amended, modified and/or



                                                   5
4852-0310-1083.1
Case 19-31691-KLP           Doc 87    Filed 07/02/19 Entered 07/02/19 16:14:34           Desc Main
                                      Document     Page 6 of 9


restated) and recorded in the Clerk’s Office on December 10, 2012 as Instrument Number

120002379.

                                  Default, Judgment and Collection

         14.       Tanglewood defaulted under the terms of the Notes and on October 30, 2014, the

Creditor filed a Complaint against the Borrowers and the Guarantors (collectively, the

“Obligors”) in the Circuit Court for the City of Richmond [Case No. CL14004783-00] seeking

judgment in connection with the obligations due and owing under the Note (the “Suit”).

Subsequent thereto and after the Obligors were sanctioned for failing to comply with various

discovery requests, the Creditor and the Obligors executed a Settlement Agreement dated

January 19, 2016 (the “Settlement Agreement”).

         15.       Under the Settlement Agreement, the Obligors were required to make certain

payments to the Creditor and the Obligors granted the Noteholder a consent order granting

judgment to be submitted in the event they failed to satisfy their obligations under the Settlement

Agreement. The Obligors defaulted on their obligations under the Settlement Agreement and on

April 3, 2017, the Circuit Court for the City of Richmond entered the Consent Order Granting

Judgment (the “Judgment”).

         16.       On March 29, 2019, the Debtor filed a voluntary petition for relief under Chapter

7 of the Bankruptcy Code.

                                      REQUEST FOR RELIEF

         17.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and this

matter constitutes a core proceeding as set forth under 28 U.S.C. § 157.

         18.       Since obtaining Judgment and the filing of the bankruptcy, the Creditor has been

working diligently to try and understand the Debtor’s assets and liabilities. Such efforts have



                                                   6
4852-0310-1083.1
Case 19-31691-KLP             Doc 87   Filed 07/02/19 Entered 07/02/19 16:14:34         Desc Main
                                       Document     Page 7 of 9


included numerous requests pursuant to Rule 2004 and the examination of the Debtor, his wife

and his son. Despite such efforts, the Creditor remains in the dark about several aspects of the

Debtor’s finances and the Debtor continues to disclaim knowledge about integral parts of assets

and liabilities. In addition, those examinations and additional documentation produced by other

examinees has left the Creditor with certain unanswered questions. Accordingly, the Creditor

requested authority to seek additional documents under Rule 2004 on June 21, 2019 [Docket No.

84]. The Creditor is still waiting for the receipt of such documents and for the transcripts from

the examination of the Debtor and related parties.

         19.       At this time, questions remain unresolved regarding the use of over a million

dollars by the Debtor, the legitimacy of a transaction whereby he gifted his son a bowling alley

and related property worth millions of dollars and the Debtor’s general inability to account for

his assets and liabilities.

         20.       In order to have more clarity and understand the full scope of the Debtor’s

misrepresentations and other actions which impact his ability to obtain a discharge or discharge

of the debt owed to the Creditor, the Creditor needs to review the transcripts from the

examination and compare them with the documentation it has previously received and then

prepare the complaint in this matter, which the Creditor anticipates will be substantial. In

addition, the Creditor needs to review the additional documents it anticipates receiving from the

most recent round of requests.

         21.       The deadline for the parties to move to extend the deadline for objecting to the

Debtor’s discharge or the dischargeability of certain debt is set to expire on July 8, 2019. Given

the complexity of the case, the need to review the transcript and the fact that the Creditor has not

yet received, nor had an opportunity to review the additional requested documentation, an



                                                   7
4852-0310-1083.1
Case 19-31691-KLP           Doc 87   Filed 07/02/19 Entered 07/02/19 16:14:34           Desc Main
                                     Document     Page 8 of 9


extension of the deadline for the Creditor to object to the Debtor’s discharge and the

dischargeability of the debt is appropriate.

         22.       Pursuant to Local Bankruptcy Rule 9013-1, because there are no novel issues of

law presented in this Motion and because all applicable authority is set forth in the Motion, the

Creditor requests that the Court waive the requirement that this Motion be accompanied by a

written memorandum.

         WHEREFORE, the Creditor requests the Court to defer the granting of the Debtor’s

discharge, extend the time to file a complaint objecting to the discharge or to the dischargeability

of certain debt to and including October 11, 2019, and to award any further relief the Court

deems proper.

                                               RREF II BB 2014-I ACQUISITIONS, LLC



                                               By: /s/ Jeremy S. Williams
                                                                     Counsel

KUTAK ROCK LLP
Jeremy S. Williams (VSB No. 77469)
901 East Byrd Street, Suite 1000
Richmond, VA 23219-3500
Telephone: (804) 644-1700
jeremy.williams@kutakrock.com
  Counsel to RREF II BB 2014-I Acquisitions, LLC




                                                  8
4852-0310-1083.1
Case 19-31691-KLP        Doc 87    Filed 07/02/19 Entered 07/02/19 16:14:34            Desc Main
                                   Document     Page 9 of 9



                                 CERTIFICATE OF SERVICE

        Pursuant to the Local Rules of this Court, I hereby certify under penalty of perjury that a
true and correct copy of the foregoing was served to all counsel of record via the Court’s ECF,
certified mail and/or first-class mail, on July 2, 2019, as follows:

Debtor (by First-Class Mail):
Shridhar Bhat
6331 River Road
Henrico, VA 23229

Counsel (by CM/ECF):
David K. Spiro
Spiro & Browne
6802 Paragon Place, Ste. 410
Richmond, VA 23230

U.S. Trustee (by CM/ECF):
John P. Fitzgerald, III
Office of the U.S. Trustee
701 E. Broad Street, Ste. 4304
Richmond, VA 23219


                                                     By: /s/ Jeremy S. Williams
                                                                    Counsel




                                                9
4852-0310-1083.1
